By the Court.

McDonald, J.
delivering the opinion.
A person directed to send money by mail must prove a literal compliance with the order, by depositing the money in a letter in the post office, or by delivering it to the post master or his known agent in the post office. The debtor Allen was not discharged from the debt by delivering the letter to the messenger Rucker, who merely carried the mail bags to the post office from the cars and back. He made him Iiis agent merely, to deposit the letter in the post office and should have proved that he delivered it according to instructions.
The judgment of the Court below must be reversed.
Judgment reversed.